—Judgment unanimously affirmed without costs. Memorandum: Plaintiff contends that Supreme Court erred in confirming the Referee’s report and directing her, upon the Referee’s recommendation, to pay $14,000 to defendant. *898However, plaintiff did not challenge the Referee’s report and recommendation by making a motion to reject the report pursuant to CPLR 4403. That section affords the parties “the opportunity ‘of pointing out in what respects, if any, the Referee’s report or his conduct of the proceedings is erroneous’ ” before the court takes action on it (Matter of Breland [MVAIC'], 24 AD2d 881, quoting Rosenfield v Rosenfield, 272 App Div 547, 549). By thus failing to alert the court to the alleged errors in the Referee’s report, plaintiff waived her present objections to it (see, Matter of Galiber v Previte, 40 NY2d 822, 824; Berkowitz v Halberstam, 151 AD2d 535, lv denied 74 NY2d 616). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Equitable Distribution.) Present-Green, J. P., Law-ton, Callahan, Balio and Fallon, JJ.